


110 HRES 709 EH: Recognizing and honoring the 50th

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 709
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Recognizing and honoring the 50th
		  anniversary of the dedication of the Sam Rayburn Library and Museum on October
		  9, 2007, and for other purposes.
	
	
		Whereas Samuel Taliaferro Rayburn, affectionately known as
			 Mr. Sam, held the position of Speaker of the House of
			 Representatives for a record seventeen and a half years; and
		Whereas the legendary former Speaker of the House served
			 twenty-four consecutive terms as United States Representative of the Fourth
			 District of Texas, until his death in 1961: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and honors the 50th anniversary of the dedication of the Sam Rayburn
			 Library and Museum on October 9, 2007, as well as completion of phase one of
			 the museum restoration program, and also recognizes the many supporters and
			 contributors whose efforts have helped maintain and improve the Library and
			 Museum.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
